            Case 2:20-cv-02542-JMG Document 16 Filed 01/22/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS PERRY,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-2542
                                              :
WELL-PATH, et al.                             :
    Defendants.                               :

                                             ORDER

       AND NOW, this 22nd day of January, 2021, upon consideration of Plaintiff Curtis Perry’s

Second Amended Complaint (ECF No. 13), it is ORDERED that:

       1.       All claims asserted against Defendants John E. Wetzel, Tammy Ferguson, David

A. Thomas, Jr., Major Gina Clark, Stephen St. Vincent, Well Path, “Phoenix Medical Staff

Dept.” and “Health Care Administrator” are DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted for the

reasons stated in the accompanying Memorandum.

       2.       The Clerk of Court is DIRECTED to terminate as Defendants Tammy Ferguson,

David A. Thomas, Jr., Major Gina Clark, Stephen St. Vincent, “Phoenix Medical Staff Dept.”

and “Health Care Administrator.”

       3.       Defendants John E. Wetzel and Well Path are retained as parties for the limited

and sole purposes of identifying John Doe Defendants and effectuating service on those John

Doe Defendants.

       4.       The Clerk of Court is specially appointed to serve written waiver requests on

Defendants John E. Wetzel and Well Path as proxies for all John Doe Defendants, pursuant to

Federal Rule of Civil Procedure 4(d), to effect waiver of service. The waiver of service requests
            Case 2:20-cv-02542-JMG Document 16 Filed 01/22/21 Page 2 of 3




shall be accompanied by a copy of the Complaint and shall inform the Defendants of the

consequences of compliance and failure to comply with the requests. The requests shall allow

the Defendants at least 30 days from the date they are sent (60 days if addressed outside any

judicial district of the United States) to return the signed waivers. If a signed waiver is not

returned within the time limit given, the Clerk of Court shall issue summonses and transmit the

summonses and a copy of the Complaint to the U.S. Marshals Service for immediate service.

       5.       Service by summons, if necessary, shall be made upon any John or Jane Doe

Defendants if and when Perry provides sufficient identifying information to allow for service.

       6.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       7.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Perry is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.



                                                  2
            Case 2:20-cv-02542-JMG Document 16 Filed 01/22/21 Page 3 of 3




       8.       Perry is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Perry shall attempt to

resolve any discovery disputes by contacting Defendants’ counsel directly by telephone or

through correspondence.

       9.       No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       10.      In the event a summons is returned unexecuted, it is Perry’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       11.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:


                                                /s/ John M. Gallagher
                                                JOHN M. GALLAGHER
                                                UNITED STATES DISTRICT COURT JUDGE




                                                  3
